Citation Nr: 1309862	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  08-24 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low back disability.

2.  Entitlement to a rating in excess of 10 percent for a right knee disability.

3.  Entitlement to a rating in excess of 10 percent for a left knee disability.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Michael G. Smith, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1990 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  A May 2011 rating decision granted an increased 20 percent rating for the service-connected low back disability effective from September 5, 2007, the date of VA receipt of the Veteran's claim.  There is no indication of any disagreement with the assigned effective date.  However, as that grant does not represent a total grant of benefits sought on appeal, this claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2009, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board remanded the increased rating issues on appeal in January 2010 and remanded those issues and the TDIU issue for additional development in January 2012.

A claim for a total disability rating based upon individual unemployability (TDIU) is generally a rating theory and not a separate claim for benefits.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue of entitlement to a TDIU is addressed as a separate issue in this case.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) may be construed as having been raised by the Veteran's statement in July 2012, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board finds that the issue is inextricably intertwined with the Veteran's TDIU claim and must be remanded for adjudication prior to final appellate review of the TDIU issue.

The issue of entitlement to TDIU is REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by chronic lumbar sprain, arthritis, degenerative disc disease, and spondylosis with forward flexion limited by no more than 35 degrees without evidence of additional limitation due to pain or dysfunction.

2.  The Veteran's right knee disability is manifested by no more than chondromalacia patella and range of motion from 0 to 85 degrees without evidence of arthritis, additional limitation due to pain, dysfunction, knee instability, or laxity.  

3.  The Veteran's left knee disability is manifested by no more than chondromalacia patella and range of motion from 0 to 85 degrees without evidence of arthritis, additional limitation due to pain, dysfunction, knee instability, or laxity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5237 (2012).

2.  The criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012).

3.  The criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate her claims by correspondence dated in September 2007, May 2008, January 2010, and September 2011.

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, VA vocational rehabilitation records, private treatment records, and the Veteran's statements and testimony in support of his claims.  Although a June 2011 VA vocational rehabilitation report noted the Veteran reported he was receiving Social Security Administration (SSA) disability payments, a subsequent VA report noted that SSA found no indication of payments to him.  The development requested on remand in January 2010 and January 2012 has been substantially completed.  There is no evidence of any additional existing pertinent records.  The Board finds that further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2012).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant. 

Increased Ratings

Disability rating are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2012).  The Rating Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of the schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a Veteran's disability claim may require re-ratings in accordance with changes in laws, medical knowledge and his physical or mental condition.  It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2012).

The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2012).

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

Rating of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2012).  A veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, or pursuant to Diagnostic Codes 5260 and 5261, provided that a separate rating must be based upon additional compensable disability.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  Disabilities may be rated separately without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations.  Esteban v. Brown, 6 Vet. App. 259 (1994).  A separate rating must be based upon additional compensable disability.  If the Veteran does not meet the criteria for a compensable rating under either code, there is no additional disability for which a rating may be assigned.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (assignment of 0 percent ratings is consistent with requirement that service connection may be granted only in cases of existing disability).  

In regard to rating claims involving the musculoskeletal system, VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2012).  The factors of disability reside in reductions of their normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2012).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2012).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Code 5010 of the Schedule, which directs the examiner to evaluate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2012).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2012).

Disabilities of the spine, including Diagnostic Code 5237, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2012).  The General Rating Formula for rating Diseases and Injuries of the Spine provides a 100 percent rating for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2012).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2012).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2012).

The rating criteria for intervertebral disc syndrome require rating of the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations with rating for all other disabilities, whichever method results in the higher rating.  A 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2012).

Knee disabilities are rated pursuant to the criteria found in Diagnostic Codes 5256 to 5261.  38 C.F.R. § 4.71a (2012).  Under those criteria, a rating of 10 percent is warranted where the evidence shows slight recurrent subluxation or lateral instability (Diagnostic Code 5257), symptomatic removal of semilunar cartilage (Diagnostic Code 5259), limitation of flexion to 45 degrees (Diagnostic Code 5260), or limitation of extension to 10 degrees (Diagnostic Code 5261).  A rating of 20 percent is warranted where the evidence shows moderate recurrent subluxation or lateral instability (Diagnostic Code 5257), dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint (Diagnostic Code 5258), limitation of flexion to 30 degrees (Diagnostic Code 5260), or limitation of extension to 15 degrees (Diagnostic Code 5261).  A rating of 30 percent is warranted where the evidence shows ankylosis of the knee in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees (Diagnostic Code 5256), severe recurrent subluxation or lateral instability (Diagnostic Code 5257), limitation of flexion to 15 degrees (Diagnostic Code 5260), or limitation of extension to 20 degrees (Diagnostic Code 5261).  A rating of 40 percent is warranted where the evidence shows ankylosis of the knee in flexion between 10 degrees and 20 degrees (Diagnostic Code 5256) or limitation of extension to 30 degrees (Diagnostic Code 5261).  38 C.F.R. § 4.71a (2012).

Full normal range of motion of the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II (2012).

Factual Background

The Veteran contends that his service-connected low back and right and left knee disabilities are more severe than currently rated.  VA records show that service connection was established for right and left patellofemoral syndrome in a January 1994 rating decision.  A September 2004 rating decision granted increased 10 percent ratings for the right and left knee disabilities.  Service connection was established for a lumbar muscle strain as secondary to the service-connected knee disabilities in a February 2005 rating decision, with an assigned 10 percent disability rating.  VA records also show the Veteran contacted the RO on September 5, 2007, and requested entitlement to increased ratings.  A May 2011 rating decision granted an increased 20 percent rating for lumbar muscle strain, effective September 5, 2007.  

Service treatment records show the Veteran was treated for bilateral patellofemoral syndrome in July 1992, October 1992, and June 1993 without evidence of trauma.  A history of chronic bilateral patellofemoral syndrome was noted upon separation examination in May 1993.  

Private medical records dated in March 2004 show the Veteran reported he had been in a motor vehicle accident approximately one week earlier and that he was experiencing trouble in the lumbar area with pain radiating to the lower extremities and numbness on the right side.  An examination revealed pain at L4-L5 with mild tenderness to deep palpation, but no swelling or redness.  Straight leg raise tests were negative, but hyper-reflexive on the right patellar and Achilles tendons.  A diagnosis of lumbar spine radiculopathy was provided.  A May 2004 magnetic resonance imaging (MRI) scan revealed normal lumbar alignment with no spinal stenosis.  There was a small annular tear centrally at L4-5 with some slight central and left parasagittal disc bulging, a tiny central focal disc bulge at L5-S1, and some mild facet joint osteoarthritis at L5-S1.  

VA examination of the knees in May 2004 revealed some swelling in the bursa to the medial aspect of the left knee with no increased heat or redness.  Left knee range of motion was from 0 to 135 degrees.  There was some swelling in the bursa, medially, of the right knee with no increased heat, redness, or erythema.  Right knee range of motion was from 0 to 130 degrees.  There was no tenderness to palpation or instability to either knee and no assistive devices were used.  There was joint pain upon range of motion exercises and additional limitation of motion to a small degree with repetitive use.  The examiner provided a diagnosis of residuals of bilateral knee injury with patellofemoral syndrome and early degenerative arthritis.  A subsequent May 2004 X-ray examination report noted normal knees with unremarkable articular surfaces and joint spaces and no evidence of joint effusion.  

On VA examination in January 2005 the Veteran reported he injured his knee during active service when he fell and rolled down a 20-foot incline.  He reported that over the previous two to three years he had begun to have low back pain, right more than left, with radiating pain down the right leg.  He stated he used a cane when walking long distances and that he experienced an episode of increased back pain once per month that required rest for two to three days in bed or a recliner.  It was noted he had stopped working as a truck driver because of back pain.  The examiner noted he had flexion to 90 degrees and extension to 20 degrees with pain at the extremes.  Straight leg raise on the right was negative and sensation was intact.  No radicular symptoms were elicited and there were no muscle spasms.  It was noted that repetitive use did cause flare-ups with increased pain the next day upon overuse.  X-ray studies revealed early osteoarthritis to the knees and no loss of disc height or osteoarthritis to the back.  The diagnoses included bilateral patellofemoral syndrome and muscle strain of the back.  The examiner stated that there were no signs of radiculopathy, but that muscle strain was secondary to the bilateral knee disability because he lifted with his back rather than his legs.  It was noted the claims file was reviewed; however, no comments were provided as to the inconsistencies in the evidence concerning the back and knee injuries.  Service connection was subsequently established for a lumbar muscle strain as secondary to service-connected knee disabilities.

On VA examination in June 2008 the Veteran complained of knee pain, left more than right, estimated as four to five on a ten point scale.  He stated he had knee braces, but that they had worn out and he was in the process of having them replaced.  He estimated his back pain at six to seven which was worse with much walking.  He reported he was no longer able to work as a truck driver due to his knee and back disabilities and that he could not run, walk long distances, stand for prolonged periods, kneel, squat, perform heavy lifting, bend repeatedly, work in the garden, work in the yard, or engage in sports.  He stated repetitive use of his knees did not affect his symptoms and repetitive use of the spine resulted in increased pain without additional loss in range of motion.  His back pain had not resulted in any incapacitating spells with bedrest ordered by a physician and his pain did not radiate.  

An examination of the lumbosacral spine revealed mild tenderness to palpation in the lumbar area.  Forward flexion was limited by pain at 65 degrees and backward extension was limited by pain at 10 degrees.  Lateral flexion was limited by pain at 15 degrees on the left and 10 degrees on the right.  Rotation was limited by pain at 15 degrees, bilaterally.  There was no additional loss in range of motion with three repetitions due to pain, fatigue, weakness, or incoordination.  Deep tendon reflexes were brisk and equal, bilaterally.  There was no evidence of neurologic deficit.  Examination of the knees revealed no tenderness, but there was some fluid in the bilateral suprapatellar bursae medially and mild bilateral crepitus.  No instability was detected and there was no redness.  Range of motion was from 0 to 85 degrees, bilaterally, with no additional loss in range of motion with three repetitions due to pain, fatigue, weakness, or incoordination.  The diagnoses included left patellofemoral syndrome, right patellofemoral syndrome, chronic lumbosacral strain with annular tears at L4-5 and L5-S1 and mild to moderate disk bulges at L4-5 and L5-S1.  The examiner noted the Veteran was not able to work for the reasons provided.

At his hearing in June 2009, the Veteran testified that he experienced a lot of instability and weakness in the knees and that he wore his knee braces every day.  He reported he used a cane with ambulation and took pain relief medication.  He stated he could not work and that he could not pass his Department of Transportation examination to continue working as a truck driver.  He reported that his knee disability symptoms were increasing in severity.  He testified that his back disability had gotten worse and that he had radiating pain that felt like fire going down the back of his leg.  The episodes occurred daily and that his doctors had identified foot drop.  He stated he was limited in what he could do because of his back disability and that some days his pain was so bad it was difficult to get out of bed.  

VA treatment records dated in August 2009 show the Veteran complained of constant lower back pain that was worse with prolonged standing or sitting, but was not worsen with walking.  He stated his pain was relieved by changing positions.  He reported numbness in the right fourth and fifth toes for about six months.  It was noted he was continent to bowel and bladder and that he associated his low back pain with injury to the left knee.  The examiner noted a magnetic resonance imaging (MRI) scan of the lumbar spine in April 2009 had revealed, generally, vertebral bodies in normal anatomic alignment with normal vertebral body heights and bone marrow signals, but with lost disc height at L4-5 and L5-S1 and desiccation at L4-5 and L5-S1.  Specifically, at L1-2, L2-3 and L3-4 there was no abnormality.  At L4-5 there was a moderate disc bulge, asymmetric to the left with annular tear, moderate bilateral facet and ligamentous, hypertrophies, mild left foramina stenosis, and mild canal stenosis.  At L5-S1 there was a mild disc bulge with a small annular tear and moderate bilateral facet and ligamentous hypertrophies, but no foraminal or canal stenosis.  The diagnosis provided at that time were annular tears at L4-5 and L5-S1 with mild to moderate disc bulges at L4-5 and L5-S1.  The examiner also noted that MRI of the left knee was normal.  

The August 2009 examiner noted the Veteran walked with an antalgic gait on the left with a cane and bilateral knee braces.  He had poor toe clearance on the left with prolonged walking.  Muscle strength was 5/5 in all major muscle groups of the lower extremities, but with decreased 4+/5 strength to two of the muscle groups in the left lower extremities and 4/5 in one of the muscle groups of the left ankle.  Sensation was intact and deep tendon reflexes were 2+ to the bilateral patellae and Achilles tendons.  There was no clonus.  Palpation revealed tight piriformis muscles, right greater than left, and tightness to the bilateral quadratus lumborum.  There was tenderness over the lumbar paraspinals and the posterior superior iliac spine on the right.  There was no tenderness on palpation over the knees.  Straight leg raise testing was positive, bilaterally.  The diagnoses included chronic low back pain, with degenerative changes and myofascial and mechanical components of pain, and left knee pain.

VA treatment records dated in January 2010 show MRI studies revealed moderate to severe facet hypertrophy with mild ligamentous hypertrophy at L1-2 with no significant central canal or neuroforaminal narrowing.  At L2-3, there was moderate to severe facet hypertrophy and moderate ligamentous hypertrophy with no central canal or neuroforaminal narrowing.  At L3-4 there was moderate to severe facet hypertrophy, moderate ligamentous hypertrophy, and a minimal broad-based posterior disc bulge, but no central canal or neural foraminal narrowing.  At L4-5 there was moderate to severe facet hypertrophy and moderate ligamentous hypertrophy causing narrowing of the lateral recesses bilaterally, and a stable, moderate broad-based posterior disk bulge with a small annular tear, but no central canal or neuroforaminal narrowing.  At L5-S1 there was moderate facet hypertrophy and a stable broad-based posterior disk bulge with a small annular tear.  There was no central canal or neuroforaminal narrowing.  The examiner's impression was stable degenerative changes in the lumbar spine with multiple levels of moderate to severe facet and ligamentous hypertrophy and stable appearing posterior disk bulges with small annular tears.  The diagnoses provided included lumbar herniation with myelopathy, lumbar spondylosis, and lumbar radiculitis.  

On VA examination in February 2010 the Veteran reported that he initially injured his knees in service when he fell off a 20-foot cliff and sustained contusions to the knees.  He stated his knees had continued to bother him and that he had more discomfort when he walked long distances.  He reported he wore knee braces, but that he had fallen a couple of times over the previous year when his left knee went out.  His knees were worse with squatting, kneeling, and climbing.  He estimated his pain at 0 when at rest up to 10 when he had discomfort with activity.  He reported his back "just went to hurting in about 2004" and denied having had any injury.  He stated he took pain relief and muscle relaxer medications for his back and knee problems and that he used a cane all the time.  He complained of pain in his back estimated at two or three most of the time which got up to a 10 with prolonged sitting, walking, or standing.  He denied bowel and bladder problems.  He reported that he gave up driving a truck a couple of years earlier because of back and knee discomfort.  It was noted he complained of pain, weakness, stiffness, fatigability, and loss of endurance due to his back and knee disabilities, and that by his history it was worse when he was on his feet, climbed stairs, tried to squat or bend, or lifted with his low back.  He was better when recumbent and when off his feet. 

The examiner noted that the Veteran was able to walk with a normal gait without his cane, including heel and toe, and was able to get in and out of a chair without difficulty.  There was no visible atrophy to the legs and no deformity or unusual findings about the knees nor to the lower extremities.  Range of motion testing revealed forward flexion to 35 degrees three times with pain throughout the range of motion; extension to 15 degrees, with pain; side bending to 15 degrees on the left and 5 degrees to the right, with pain; and lateral rotation to 20 degrees, bilaterally.  Each range of motion was tested three times.  There was no tenderness, but back spasms were objectively noted.  X-ray studies of the lumbar spine revealed straightening of the lordosis with some degenerative change at L4-5 and L5-S1.  

An examination of the lower extremities revealed equal circumferential measurements with completely intact and normal deep tendon reflexes, motor evaluation, and sensory evaluation.  Range of motion was from 0 to 135 degrees, bilaterally.  There was no tenderness and no McMurray's sign.  There was normal stability and no heat to the knees.  Patellofemoral crepitation was minimal.  X-ray studies of the knees were normal.  The examiner provided diagnoses of chronic lumbar sprain, with a history of right-sided subjective burning numbness without objective findings of hypesthesia, signs of sciatic stretch or irritation, or positive findings in that direction, and bilateral patellofemoral syndrome.  The examiner noted that the Veteran complained of pain, weakness, stiffness, fatigability, and loss of endurance regarding his back, but that while back spasms were noted he did not have weakness, tenderness, postural abnormalities, fixed deformity, or neurological abnormalities from an objective standpoint.  It was additionally noted that, although he used a cane and braces, he was able to walk completely normally without them.  

VA treatment records indicate the Veteran underwent epidural spinal injections in March 2010 and September 2011.  

In a June 2011 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported he had worked as a truck driver from 1999 to 2004 and that he was prevented from securing or following any substantially gainful occupation due to his service-connected knee and back disabilities.  He reported he became too disabled to work in August 2004.  He reported he had worked for the Arkansas Highway Department, that he left this job because of his disability, and that he had not received workers compensation benefits.  

A June 2011 VA vocational rehabilitation report found the Veteran had a serious employment handicap and that a vocational goal was infeasible secondary to his multiple physical and mental health problems.  It was noted he could not work in any job that required extensive walking, standing, climbing, or lifting.  It was further noted that he had a mental health condition which limited his ability to obtain and maintain employment in any job that required interaction with others.  However, the counselor erroneously reported that service connection had been established for PTSD.  

VA thoracolumbar spine examination in March 2012 included diagnoses of thoracolumbar spine strain, degenerative disc disease, and spondylosis.  It was noted the Veteran reported back stiffness and pain which radiated into the buttocks.  Range of motion studies revealed forward flexion to 30 degrees with no objective evidence of painful motion, extension to 10 degrees with no objective evidence of painful motion, right lateral flexion to 5 degrees with no objective evidence of painful motion, left lateral flexion to 10 degrees with no objective evidence of painful motion, right lateral rotation to 15 degrees with no objective evidence of painful motion, and left lateral rotation to 15 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions with post-test forward flexion to 20 degrees, extension to 10 degrees, right lateral flexion to 5 degrees, left lateral flexion to 10 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 15 degrees.  There was less movement than normal, an additional limitation of range of motion, due to function loss or functional impairment following repetitive-use testing.  The examiner listed as a pertinent physical finding that when taking off his shoes the Veteran had lumbar spine flexion to approximately 90 degrees.

The examiner noted there was no evidence of localized tenderness or pain to palpation of the joints.  There was guarding and/or muscle spasm, but it did not result in abnormal gait or spinal contour.  Muscle strength was normal to the lower extremities with no evidence of muscle atrophy.  Deep tendon reflexes were normal to the knees and ankles, bilaterally.  Sensation to light touch testing was normal in the bilateral lower extremities and straight leg raising tests were negative, bilaterally.  There was mild bilateral paresthesias and/or dysesthesias to the lower extremities, but no other signs of symptoms of radiculopathy.  It was noted the involvement to the bilateral sciatic nerves was mild.  Intervertebral disc syndrome was not found.  

It was noted the Veteran used braces and a cane regularly.  Imaging studies of the thoracolumbar spine revealed arthritis and MRI studies revealed degenerative joint disease and degenerative disc disease.  The examiner found that the Veteran's low back disability did not prevent gainful employment in a sedentary situation within limits and that he did not have neurological deficits to the lower extremities, but that the flares described by the Veteran as pain and stiffness were not observed and that an opinion could not be provided without speculation.  

An examination of the knees included a diagnosis of bilateral chondromalacia patella.  It was noted the Veteran complained of pain and stiffness and that his knees went out with flare-ups that impacted knee function.  Range of motion studies revealed bilateral flexion to 140 degrees or greater with no objective evidence of painful motion and extension to 0 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions with bilateral post-test flexion to 140 degrees or greater and extension to 0 degrees.  There was no additional limitation of range of motion or function loss or functional impairment following repetitive-use testing.  There was no tenderness or pain to palpation to the joint lines or soft tissues of the knees.  Muscle strength and joint stability tests were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner noted pertinent physical findings included a normal gait and equal circumferential measurements.  It was noted the Veteran used braces and a cane regularly and that imaging studies revealed no degenerative arthritis with a negative MRI of the left knee.  The examiner found the Veteran's knee disabilities impacted his ability to work because he could not squat, kneel, or climb, but that he was otherwise able to do sedentary work.  It was further noted that the Veteran reported his knees went out, but that it was not observed and that the report could not be substantiated since the examination of the knees was unremarkable.  A subsequent MRI of the lumbar spine revealed stable L4/L5 and L5/S1 joints in appearance.
Analysis

Based upon the evidence of record, the Board finds the Veteran's low back disability is manifested by chronic lumbar sprain, arthritis, degenerative disc disease, and spondylosis with forward flexion limited by no more than 35 degrees without evidence of additional limitation due to pain or dysfunction.  The Veteran's statements as to having sustained traumatic injuries in a fall during active service are found to be inconsistent with the contemporaneous reports provided in his service treatment records and to be not credible.  His subjective reports of additional thoracolumbar spine motion limitations due to pain or dysfunction, stiffness, flare-ups, radiating pain, and neurological symptoms to the lower extremities are also found to be not credible due to inconsistency with the objective medical evidence, noted by examiners, and his self interest in obtaining increased compensation.  The Veteran is noted to be competent to provide evidence as to observable symptomatology.  However, in determining whether evidence submitted by a veteran is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995); Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir.2006) (VA can consider bias in lay evidence and conflicting statements of a veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341 (1999) (Board can consider appellant's own personal interest in the outcome of the case).

The objective medical evidence of record demonstrates that in March 2004 the Veteran sustained a lumbar spine injury in a motor vehicle accident and that a May 2004 MRI scan revealed normal lumbar alignment with no spinal stenosis.  It was noted there was a small annular tear centrally at L4-5 with some slight central and left parasagittal disc bulging, a tiny central focal disc bulge at L5-S1, and some mild facet joint osteoarthritis at L5-S1.  VA examination in January 2005 revealed lumbar spine flexion to 90 degrees and extension to 20 degrees with pain at the extremes.  There were no signs of radiculopathy.  On VA examination in June 2008 forward flexion was limited by pain at 65 degrees and backward extension was limited by pain at 10 degrees.  Combined range or motion of the thoracolumbar spine was 130 degrees.  There was no evidence of neurological deficit.

The Board notes that range of motion studies in February 2010 showed forward flexion to 35 degrees with pain throughout the range of motion, extension to 15 degrees with pain, and combined thoracolumbar spine motion of 120 degrees.  However, the examiner noted that the Veteran was able to walk with a normal gait without his cane, that he was able to get in and out of a chair without difficulty, that there was no visible atrophy to the legs, and that there was no deformity or unusual findings about the knees or to the lower extremities.  A diagnoses of chronic lumbar sprain with a history of right-sided subjective burning numbness was provided, but the examiner noted there was no objective findings of hypesthesia, signs of sciatic stretch or irritation, or positive findings in that direction.  It was further noted that the Veteran complained of pain, weakness, stiffness, fatigability, and loss of endurance regarding his back, but that while back spasms were noted he did not have weakness, tenderness, postural abnormalities, fixed deformity, or neurological abnormalities from an objective standpoint.  

Although VA thoracolumbar spine examination in March 2012 included range of motion studies indicating forward flexion to 30 degrees and combined range of motion of 85 with additional limitation of range of motion following repetitive-use testing, the examiner also found it was pertinent that when taking off his shoes the Veteran had lumbar spine flexion to approximately 90 degrees.  There was no evidence of localized tenderness or pain to palpation of the joints, guarding and/or muscle spasm that resulted in abnormal gait or spinal contour, abnormal muscle strength to the lower extremities, muscle atrophy, or abnormal deep tendon reflexes to the knees and ankles.  There was mild bilateral paresthesias and/or dysesthesias to the lower extremities, apparently based upon the Veteran's subjective report, but no other signs of symptoms of radiculopathy.  There was no evidence of intervertebral disc syndrome.  The examiner specifically found that the Veteran did not have neurological deficits to the lower extremities.  

The Board finds the overall evidence of record demonstrates the Veteran's forward flexion is limited no less than 35 degrees with combined thoracolumbar spine range of motion no less than 120 degrees without credible objective evidence of additional limitation due to pain or dysfunction.  The March 2012 examiner's observation that when taking off his shoes the Veteran had lumbar spine flexion to approximately 90 degrees is found to be a more credible indication of his actual range of motion when considered with the other credible objective evidence of record.  The Board further finds that the persuasive and credible evidence of record demonstrates no neurological abnormalities and that the Veteran's subjective reports as to symptoms of radiculopathy or mild sciatic nerve paresthesias and/or dysesthesias are not credible.  Therefore, a rating in excess of 20 percent for a low back disability is not warranted.

The Board also finds that the Veteran's right and left knee disabilities are manifested by no more than chondromalacia patella and range of motion from 0 to 85 degrees without evidence of arthritis, additional limitation due to pain or dysfunction, knee instability, or knee laxity.  The medical evidence of record shows that in June 2008 an examination of the knees revealed some fluid in the bilateral suprapatellar bursae, medially, and mild bilateral crepitus.  There was no evidence of instability.  Range of motion was from 0 to 85 degrees, bilaterally, with no additional loss in range of motion with three repetitions due to pain, fatigue, weakness, or incoordination.  

VA examination of the lower extremities in February 2010 revealed equal circumferential measurements with completely intact and normal deep tendon reflexes, motor evaluation, and sensory evaluation.  Range of motion was from 0 to 135 degrees, bilaterally, and there was normal stability.  X-ray studies of the knees were normal.  VA examination in March 2012 revealed bilateral chondromalacia patella with bilateral flexion to 140 degrees and extension to 0 degrees with no objective evidence of painful motion or additional limitation of range of motion or function loss or functional impairment following repetitive-use testing.  There was no tenderness or pain to palpation to the joint lines or soft tissues of the knees.  Muscle strength and joint stability tests were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The pertinent physical findings included a normal gait and equal circumferential lower extremity measurements.  Imaging studies revealed no degenerative arthritis.  

The Board finds the overall evidence of record demonstrates the right and left knee disabilities are manifested by leg flexion limitations of no more than 85 degrees without evidence of leg extension limitation, arthritis, additional limitation due to pain or dysfunction, knee instability, or knee laxity.  Although the March 2012 VA examiner noted the Veteran reported his knees went out, it was found that instability was not observed and that it could not be substantiated upon present examination.  The Veteran's subjective reports of instability of either knee are found to be not credible due to inconsistency with the objective medical evidence of record and due to his self interest in obtaining increased compensation.  Therefore, a rating in excess of 10 percent for a right or left knee disability is not warranted.

The Board further finds there is no evidence of any unusual or exceptional circumstances related to the service-connected disabilities that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  There is a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, VA must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, then VA must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2012); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds the Veteran's service-connected low back and knee disabilities are adequately rated under the available schedular criteria and that the objective findings of physical impairment are well documented.  There is no credible evidence of disabilities more severe than the assigned schedular ratings and the opinion of the March 2012 VA examiner is persuasive that the Veteran's knee and back disabilities did not prevent gainful sedentary employment.  The March 2012 examiner's opinion is consistent with the opinion of the June 2011 VA vocational rehabilitation counselor's opinion as to the extent that physical health problems only limited work in any job that required extensive walking, standing, climbing, and lifting.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  The Board further finds that marked interference with employment, beyond that anticipated by the assigned ratings, and frequent hospitalization due to the back and knee disabilities are not shown.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against the Veteran's claim for increased ratings for his knee and low back disabilities and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for a low back disability is denied.

Entitlement to a rating in excess of 10 percent for a right knee disability is denied.

Entitlement to a rating in excess of 10 percent for a left knee disability is denied.




REMAND

A review of the record reveals that a claim for service connection for PTSD was raised in a July 2012 statement by the Veteran, but that it has not been developed or adjudicated by the AOJ.  VA must consider all issues reasonably inferred from the evidence of record.  Douglas v. Derwinski, 2 Vet. App. 103 (1992).  An issue that is so inextricably intertwined with the issue on appeal for reasons of judicial economy must be addressed prior to appellate review.  Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  The Board finds that the issue of entitlement to service connection for PTSD must be adjudicated prior to appellate review of the TDIU issue on appeal because the outcome of the service connection claim could change the outcome of the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the issue of entitlement to service connection for PTSD.  The Veteran and his representative should be notified of any determination adverse to the claim and advised of the procedural and appellate rights as they pertain to that decision.  All efforts to develop and adjudicate the claim must be documented in the claims file.  

2.  Then readjudicate the TDIU issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


